DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 01/07/22.
Claims 1-7 and 10-19 are currently pending and have been examined. 

Response to Amendment
Applicant’s amendment, filed on 01/07/22, has been entered. Claims 1-6, 10, 12-17, and 19 have been amended. Claims 8-9 have been cancelled. In light of Applicant’s amendments, the 112(b) and 101 rejections have been overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/22 has been entered.



Priority
The examiner acknowledges that the instant application claims priority from provisional application, 63/058996, filed on 07/30/20, and therefore, the claims receive the effective filing date of July 30, 2020.  

Eligible Subject Matter
	The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites the additional elements of a point of sale system, virtual real estate space, virtual object, database(s), three-dimensional digital rendition(s), computer-implemented graphical user interface, geographic GUI, and search bar. Specifically, the limitation reciting “wherein the geographic GUI is configured to display another GUI upon a user selection of one of the results, wherein the one of the results can be selected in at least one of the search results list and the interactive map display, wherein the other GUI displays the first interactive 3D digital rendition of the virtual real estate space associated with the selected one of the results” integrates the judicial exception into a practical application and goes beyond mere instructions to apply the judicial exception. According to MPEP 2106.05(f)(1), “claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more”. The specificity of the claim reflects a particular way to achieve a desired solution therefore integrating the judicial exception into a practical application. Thus the claim recites eligible subject matter. 
Claims 1-7 and 10-12 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.
	Claim 13 recites a method consistent with and parallel to the limitations of the method of claim 1. This method recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
	Claims 14-19 are dependencies of independent claim 13 and recite eligible subject matter for the reasons identified above with respect to claim 13.


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 10-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 13 recite the limitation “wherein the other GUI displays the first interactive 3D digital rendition of the virtual real estate space associated with the selected one of the results” which lacks sufficient antecedent basis in the claim. For purposes of this examination, the Examiner will interpret the limitation to read “wherein the another GUI displays the first interactive 3D digital rendition of the virtual real estate space associated with the selected one of the results” (i.e. the same GUI in line 40).
Claims 2-7 and 10-12 inherit the deficiencies noted in claim 1 above and are therefore rejected on the same basis.
Claims 14-19 inherit the deficiencies noted in claim 13 above and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Born et al., U.S. 20200175576 A1 (previously cited and hereafter referred to as “Born”) in view of Edecker et al., U.S. 20190163687 A1 (newly cited and hereafter referred to as “Edecker”).

Regarding claim 1, Born discloses a point of sale system for visualizing a virtual real estate space and at least one virtual object to be used within the virtual real estate space, the system comprising:
a first database including a first interactive three-dimensional (3D) digital rendition of the virtual real estate space, wherein the virtual real estate space corresponds to a physical real estate space ([0020] – system visualizes augmented reality of a real estate property; [0032] – memory may include database module…memory includes real estate data 121);
a second database including a second interactive 3D digital rendition of the at least one virtual object, wherein the at least one virtual object corresponds to at least one physical object ([0032] – memory may include database module…memory may store objects; [0060] – digital object comprises a digital object or artifact to be inserted into the augmented reality presentation via the AR-enabled application);
a third database including cost information associated with at least one of the physical real estate space and the at least one physical object ([0032] – memory may include database module…memory may store objects; [0039] – real estate property may be associated with a price; [0056] – each selection/placement of an item may include price details of the particular item);
a computer-implemented graphical user interface (GUI) ([0043] – graphical user interface (GUI) 190), wherein the computer-implemented GUI is configured to:
retrieve, in real time, the first interactive 3D digital rendition of the virtual real estate space from the first database upon a selection of the virtual real estate space using the GUI ([0020] – AR-enabled application 188 can provide information about a particular location within the real estate property at which an improvement or change is selected, and can, using information stored at the device 180, or from libraries located at the backend system 102, or available from one or more contractor or retailer systems 170, present one or more optional improvements via the graphical user interface (GUI) 190 for selection);
retrieve, in real time, the second interactive 3D digital rendition of the at least one virtual object from the second database upon a selection of the at least one virtual object using the GUI ([0043] – AR-enabled application 188 can be used to provide consumers with the ability to select and view visualizations of one or more products or improvements to a property provided through GUI 190);
retrieve, in real time, the cost information from the third database upon the selection of at least one of the virtual real estate space and the at least one virtual object using the GUI ([0033] – When a particular product 131 is selected at the AR-enabled application 188, an exact price of the product 131 may be provided, or an estimated range of recent or current prices may be provided; [0039] – real estate property may be associated with a price 124, which can be used by the analysis engine 111 to determine the available budget for renovations and furnishings, based, for example, on a budget 196 of the user; [0042] – a stored or estimated price for the selected work may be initially identified based on stored values); and
display the first interactive 3D digital rendition of the virtual real estate space, the second interactive 3D digital rendition of the at least one virtual object [couch], and the cost information associated with the at least one of the physical real estate space and the at least one physical object, wherein the second interactive 3D digital rendition of the at least one virtual object is movable within the first interactive 3D digital rendition of the virtual real estate space ([0052] – FIG. 2A, an image 202 of the interior of a property is shown in area 205, which represents an interactive screen of an AR-enabled application; [0053] – FIG. 2B illustrates the process of placing an improvement into the image 202 and represented area. The couch 215 may be activated or selected as in FIG. 2A, and then dragged or moved into the image 202; [0056] – each selection and placement of a particular item may result in details about the particular item being presented, including details related to the price of the particular item, additional information regarding one or more choices).
Born does not explicitly disclose:
a geographic GUI, wherein the geographic GUI comprises:
an interactive map display, wherein the interactive map display includes a 3D representation of real physical locations of a plurality of buildings associated with virtual real estate spaces; 
a search bar, wherein the search bar is configured to search for virtual real estate spaces in the interactive map display; and 
a search results list, wherein the search results list displays a list of results from the search performed with the search bar, wherein each of the results is linked to a corresponding position in the interactive map display; 
wherein the geographic GUI is configured to display another GUI upon a user selection of one of the results, wherein the one of the results can be selected in at least one of the search results list and the interactive map display, wherein the other GUI displays the first interactive 3D digital rendition of the virtual real estate space associated with the selected one of the results.	
Edecker, on the other hand, teaches:
a geographic GUI ([0017] – graphical user interface such as a map interface), wherein the geographic GUI comprises:
an interactive map display, wherein the interactive map display includes a 3D representation of real physical locations of a plurality of buildings associated with virtual real estate spaces ([0016] – maps disclosed herein display three-dimensional renderings approximating the shapes of certain elements, such as buildings; [0336] – maps are in interactive mode; [0478] – category selections areas correspond to map-related categories such as Real Estate); 
a search bar, wherein the search bar is configured to search for virtual real estate spaces in the interactive map display ([0496] – further input area (such as a search bar or other input control) enables a user to define a particular search to be performed…for example searching “Chinese” searches Chinese restaurants); and 
a search results list, wherein the search results list displays a list of results from the search performed with the search bar, wherein each of the results is linked to a corresponding position in the interactive map display ([0561] – system enables the user to create customized search results by continually modifying his or her search criteria to add more potential targets to a preliminary list; [0634] – user can pin one or more map elements corresponding to search results; see Fig. 21); 
wherein the geographic GUI is configured to display another GUI [pop-up window] upon a user selection of one of the results, wherein the one of the results can be selected in at least one of the search results list and the interactive map display, wherein another GUI displays the first interactive 3D digital rendition of the virtual real estate space associated with the selected one of the results ([0016] – maps disclosed herein display three-dimensional renderings approximating the shapes of certain elements, such as buildings; [0507] – a user has accessed a three-dimensional layout mode to explore a particular building on the virtual map)).	
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Born, the limitations emphasized above, as taught by Edecker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Born, to include the teachings of Edecker in order to improve user convenience by providing an easily navigable graphical user environment that displays map information in a pertinent and intuitive way (Edecker: [0003-0005]). 

Regarding claim 2, Born in view of Edecker teaches the system of claim 1. Born further discloses a first data source including a two-dimensional (2D) digital rendition of the virtual real estate space; and a second data source including a digital rendition of the at least one virtual object ([0034] – property space or product includes dimension information. Images 136 may be two- or three-dimensional (2D or 3D), and can be placed into an augmented reality visualization at the AR-enabled application 188).

Regarding claim 3, Born in view of Edecker teaches the system of claim 1. Born further discloses a game engine software system [digital real estate system], wherein the game engine software system is configured to generate the first interactive three-dimensional (3D) digital rendition of the virtual real estate space based on the 2D digital rendition of the virtual real estate space ([0027] – digital real estate system executes functionalities of AR-enabled application; [0034] – images 136 may be two- or three-dimensional (2D or 3D), and can be placed into an augmented reality visualization at the AR-enabled application 188; [0049] – images 193 may be previously captured and can be used with the AR-enabled application 188, or they may be captured live by the AR-enabled application 188 and used to present an augmented reality-based presentation to the consumer. In some instances, the images 193 and plans 194 may be stored remotely from the client device 180, or may be downloaded in response to identification of the particular property).

	Regarding claim 4, Born in view of Edecker teaches the system of claim 1. Born further discloses a computer-aided design software module [software module], wherein the computer-aided design software module is configured to generate the second interactive 3D digital rendition of the at least one virtual object based on the digital rendition of the at least one virtual object ([0027] – digital real estate system may execute software modules; [0060] – a digital object representing the at least one potential item can be identified and transmitted in the response, or in association with the response. The digital object comprises a digital object or artifact to be inserted into the augmented reality presentation via the AR-enabled application. The digital object can be a 2-D or 3-D object, and can be moved around the image or throughout the images of the property and be placed therein).

Regarding claim 5, Born in view of Edecker teaches the system of claim 1. Born further discloses wherein the physical real estate space corresponds to one of an apartment, a condominium, a house, a factory, a commercial space, and an office space ([0052] – real estate property may be a home).

Regarding claim 6, Born in view of Edecker teaches the system of claim 1. Born further discloses wherein the at least one physical object corresponds to at least one of furniture, fixtures, and equipment ([0062] – particular product may be furniture, electronics, accessories, etc.).

Regarding claim 10, Born in view of Edecker teaches the system of claim 1. Born further discloses wherein the second interactive 3D digital renditions of one or more objects can be associated with distinct users, wherein the first interactive 3D rendition is configured to be at least one of accessed and manipulated by the distinct users at a same time ([0035] – multiple consumers may provide inputs for selections; [0066] – list of furniture may be stored with an existing set of user information, and may be initially identified for additions when a consumer initiates an AR-enabled application at or for a particular property).

Regarding claim 11, Born in view of Edecker teaches the system of claim 1. Edecker further teaches wherein the distinct users can be tracked based on Internet Protocol (IP) addresses associated with the one or more objects (Edecker: [0093] – internet network connection; [0094] – user computer 102, and client (advertiser) computer 104 may be controlled by appropriate security software or security measures. An individual user's access can be defined by the host device 108 and limited to certain data and/or actions. Accordingly, users of the system may be required to register with the host device 108 before accessing the computerized map system).
It would have been obvious at the effective filing date to combine Edecker with Born for the reasons identified above with respect to claim 1.

Regarding claim 13, all the limitations in method claim 13 are closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases.

Regarding claim 14, all the limitations in method claim 14 are closely parallel to the limitations of system claim 3 analyzed above and rejected on the same bases.

Regarding claim 15, all the limitations in method claim 15 are closely parallel to the limitations of system claim 2 analyzed above and rejected on the same bases.

Regarding claim 16, all the limitations in method claim 16 are closely parallel to the limitations of system claim 5 analyzed above and rejected on the same bases.

Regarding claim 17, all the limitations in method claim 17 are closely parallel to the limitations of system claim 6 analyzed above and rejected on the same bases.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Born, in view of Edecker, in further view of Piemonte et al., U.S. 20160055669 A1, (newly cited and hereafter referred to as “Piemonte”).

Regarding claim 7, Born in view of Edecker teaches the system of claim 1. Born in view of Edecker does not explicitly teach wherein the first interactive 3D digital rendition is associated with a .jpg file format and a .obj file format, and wherein the second interactive 3D digital rendition is associated with at least one of the .obj file format, the .jpg file format, a .fdx file format, and a .stl file format.
Piemonte, on the other hand, teaches the limitation emphasized above in [0178] – map image data may specify map tiles. A map tile may be encoded in standard digital image representations such as .jpg.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Born in view of Edecker, the limitations emphasized above, as taught by Piemonte, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Born in view of Edecker, to include the teachings of Piemonte in order to provide map-based applications for a variety of different devices (Piemonte: [0002-0003]).

Regarding claim 18, all the limitations in method claim 18 are closely parallel to the limitations of system claim 7 analyzed above and rejected on the same bases.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Born, in view of Edecker, in further view of Siddique et al., U.S. 20100030578 A1 (newly cited and hereafter referred to as “Siddique”).

Regarding claim 12, Born in view of Edecker teaches the system of claim 1. Born in view of Edecker does not explicitly teach wherein the computer-implemented GUI is configured to execute a purchase transaction of at least one of the physical real estate space and the at least one physical object upon a user selection of the at least one of the virtual real estate space and the at least one virtual object for purchase.
	Siddique, on the other hand, teaches the limitation emphasized above in [0122] – user may rent or buy virtual rooms in 2D or 3D from a catalogue; [claim 14] – users can purchase virtual furniture.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Born in view of Edecker, the limitations emphasized above, as taught by Siddique, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Born in view of Edecker, to include the teachings of Siddique in order to facilitate collaboration and decision making through technology and cater to people making online purchases (Siddique: [0004-0006]).

Regarding claim 19, all the limitations in method claim 19 are closely parallel to the limitations of system claim 12 analyzed above and rejected on the same bases.





Response to Arguments
Applicant's arguments filed 01/07/22 have been fully considered.

35 U.S.C. § 103
            With respect to Applicant’s argument that the cited prior art does not teach “the geographic GUI is configured to display another GUI upon a user selection of one of the results, 
wherein the one of the results can be selected in at least one of the search results list and the interactive map display, wherein the other GUI displays the first interactive 3D digital rendition of the virtual real estate space associated with the selected one of the results”, it is noted that this argument is moot in view of the new grounds of rejection. The Examiner has relied upon newly cited reference Edecker to cure the deficiencies of Born. Edecker teaches a graphical user interface [0017] that displays a map of three-dimensional renderings of buildings [0016]. Users may search the map [0496] and select results in the search results list [0561] to pin map elements that correspond to the search results [0634]. Edecker further teaches when a user selects a building on the map, an informational pop-up window is displayed [0283]. Therefore, the Examiner maintains the rejection.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625   
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625